Citation Nr: 0318089	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  99-23 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability, claimed as photophobia of the eyes. 

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

In February 2003, the veteran testified before the 
undersigned Acting Veterans Law Judge at the RO in San 
Antonio, Texas.  A copy of the hearing transcript has been 
associated with the claims file. 


REMAND

Veterans Claims Assistance Act of 2000

Review of the claims file does not reflect that the veteran 
has been advised of the changes brought about by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA), which was signed into law 
on November 9, 2000.  The VCAA includes an enhanced duty on 
the part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, therefore, the VCAA and its implementing regulations 
are applicable.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran what is needed to substantiate the claims.  At no 
time during the pendency of the appeal did the RO send a 
letter to the veteran telling him what was needed to 
substantiate his claims and whose responsibility it would be 
to obtain such evidence.  The Board cannot correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  

As a result of the change in the law brought about by the 
VCAA and the lack of any evidence in the record of any 
notification of that change to the veteran, the Board is 
constrained to remand this case for compliance with the 
notice and duty to assist provisions contained in this law.  
In addition, because the RO has not yet considered whether 
any additional development is required under the VCAA, the 
Board further finds that it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Other matters

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claims 
can be made.  Potentially relevant medical records have not 
been obtained by the RO.  During the February 2003 hearing 
before the undersigned Acting Veterans Law Judge, the veteran 
testified that he had received treatment for his low back in 
1987 at the VA Medical Center (VAMC) in Kerrville, Texas.  
These records, however, are not presently contained in the 
claims file.   Accordingly, a remand is required in order to 
obtain all of the appellant's treatment records from the 
Kerrville, Texas, VA Medical Center.  In that regard, it is 
noted that VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and must be considered when deciding a claim for benefits.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, a July 2002 decision from the Social Security 
Administration (SSA) is of record and reflects that the 
veteran was awarded disability benefits because of a 
somatoform disorder and degenerative disc disease of the 
lumbar spine.  However, the medical reports used in making 
the July 2002 determination are not of record.  In any event, 
VA is required to obtain evidence from the Social Security 
Administration, including decisions by an administrative law 
judge, and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
Therefore, the RO should request these records. 

The veteran also maintained during the hearing in February 
2003, that in 1992 he had received treatment for his lumbar 
spine through the State of Arizona.  The veteran did not 
reference any specific physician nor did he provide a signed 
release so that these records could be obtained.  On remand, 
the RO should contact the veteran and request that he 
complete an authorization for release of information to VA 
for any relevant treatment received from any physician 
through the State of Arizona.  

Finally, the veteran's representative maintained during the 
hearing in February 2003 that the veteran should be afforded 
VA examinations of his eyes and low back to determine the 
etiology of the claimed disorders.  The United States Court 
of Appeals for Veterans Claims has held that the duty to 
assist a veteran includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of an individual case.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The Board agrees that there is 
sufficient evidence of record that it is necessary, in 
accordance with the VCAA, to obtain medical opinions.  The 
prior eye examination did not include a clear opinion, and it 
appears the opinion rendered concerning the veteran's back 
disorder did not include review of an in-service x-ray the 
representative argues shows fracture of the lumbar spine. 


Accordingly, this case is remanded for the following:

1. Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed under 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of the claims and the evidence, if any, 
that VA will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  

2.  Obtain and associate with the claims 
file the appellant's complete medical 
records from the Kerrville, Texas, VA 
Medical Center from 1987 to the present.  

3.  Request that the appellant complete 
the appropriate release so that VA can 
request his medical records from the State 
of Arizona for treatment provided during 
1992.  When requesting these records, 
specify that actual treatment records, as 
opposed to simply summaries, are 
preferred, if available.  

4.  Obtain the appellant's medical 
records used in making the July 2002 
decision from the Social Security 
Administration.  

5.  After the development requested above 
has been completed to the extent 
possible, the veteran should be afforded 
a VA eye examination to evaluate the 
current nature and severity of any 
current bilateral eye disability, claimed 
as photophobia of the eyes.  The claims 
file must be made available to the 
examiner for review before the 
examination.  The examination report must 
reflect that a review of the claims file 
was made.  

The examiner should elicit a detailed 
history from the veteran as to any visual 
symptoms of which he experienced before 
service, during service, and after 
service.  Following an examination of the 
veteran and a comprehensive review of the 
record, the examiner must offer an 
opinion as to the following:

a)	Do the findings on the veteran's 
entrance examination show that he 
had photophobia upon entry into 
service?  If not, is it clear and 
unmistakable based on accepted 
medical principles including 
clinical factors pertinent to the 
basic character, origin, and 
development of the disorder, as well 
as history given by the veteran, 
which conformed to accepted medical 
principles, that the photophobia 
preexisted his entry into service?
b)	If you conclude that the veteran's 
photophobia did not preexist 
service, then is it as likely as not 
that it was caused by any incident 
in service?
c)	If you conclude that the veteran's 
photophobia did preexist service, 
then was there an increase in 
disability during service?  If so, 
was the increased disability due to 
the natural progress of the 
disorder?

A complete rationale for all opinions 
expressed must be provided in a 
typewritten report. 

6.  After the development requested above 
has been completed to the extent 
possible, or in conjunction with above-
requested eye examination, arrange a VA 
orthopedic examination for the veteran to 
determine the extent and etiology of any 
currently present degenerative joint 
disease of the lumbar spine.  The 
examiner must indicate that a review of 
the claims file was made.  

All indicated studies should be 
performed.  Based upon the examination 
results and a review of the claims file, 
the examiner must provide an opinion as 
to whether it is at least as likely as 
not that any currently present 
degenerative joint disease of the lumbar 
spine is etiologically related to events 
in service.  The rationale for all 
opinions expressed should be fully 
explained.  The examiner should 
specifically address the contention of 
the veteran's representative at the 
February 2003 hearing that the in-service 
November 1980 x-ray showed fracture of 
the lumbar spine and the significance, if 
any, of such a finding.

7.  Upon completion of the above, 
thoroughly review the claims file and 
take all other proper measures to ensure 
full and complete compliance with the 
duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claims on 
appeal.  After obtaining any evidence 
identified by the veteran or allowing him 
an appropriate response period, 
readjudicate the claims.  

If any of the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The SSOC 
must include citation to 38 C.F.R. 
§ 3.159.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  However, the veteran is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in a claim being 
considered on the evidence now of record or denied.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________
MICHELLE L. KANE
Acting Veterans Law Judge, Board of Veterans' 
Appeals

	Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




